DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species III in the reply filed on 11/30/20 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ishigami, et al. (US2019/0027989), newly cited.
Ishigami in fig. 1 disclosed an electric compressor comprising a compressor unit configured to compress air [0023]; and a motor unit 100 configured to drive the compressor unit, wherein the motor unit includes a housing 10 that forms an outer frame of the motor unit, a rotor 150 that is provided in the housing and rotatably supported around a central axis, a stator 130 that is disposed radially outward from the rotor, and a stator holder 112 which is fixed to the housing only in a part in a central axis direction and is provided such that there is a gap in the radial direction around the central axis between it and an inner circumferential surface of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, et al. (US2014/0197705), cited on applicant’s IDS, in view of Ishigami, cited above.
Sato in fig. 10 disclosed wherein the stator holder 04 has a spacer 17 between the stator holder and the housing 02 in the radial direction at a second end in the central axis direction.  Sato failed to disclose an electric compressor.  Ishigami disclosed 
use of a cantilevered stator holder in an electric compressor.  Since Sato and Ishigami are both from the same field of endeavor, the purpose disclosed by Ishigami would have been recognized in the pertinent art of Sato.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ Sato’s motor unit for the purpose of driving an electric air compressor.





Claims 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel (DE102011088477), cited on applicant’s IDS, in view of Ishigami, cited above.
Bendel in fig. 4 disclosed wherein the stator holder 3 includes a fixing part that is fixed to the housing (4-6) in a part in the central axis direction, a holder body part that holds the stator, and a low-rigidity part 35 which is provided between the fixing part and the holder body part in the central axis direction and has lower rigidity than the fixing part and the holder body part; (claim 6) wherein the low-rigidity part includes an opening part-forming part 35 in which a plurality of opening parts are formed at intervals in a circumferential direction around the central axis. Bendel failed to disclose an electric compressor.  Ishigami disclosed 
use of a cantilevered stator holder in an electric compressor.  Since Bendel and Ishigami are both from the same field of endeavor, the purpose disclosed by Ishigami would have been recognized in the pertinent art of Bendel.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ Bendel’s motor unit for the purpose of driving an electric air compressor.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel in view of Ishigami, both references cited above, and further in view of Hasegawa, et al. (MY141124) .
	Bendel failed whereas Hasegawa disclosed wherein a stator holder 2 has a polygonal cross-sectional shape wherein the number of corners of the polygonal shape is an odd number when an order of harmonics in which vibration of the stator 3 increases according to rotation of the rotor is an even number (14:14-21), (18:18-27) and (19:1), and (inherently) is an even number when the order of harmonics is an odd number.  Since Bendel and Hasegawa are both from the same field of endeavor, the purpose disclosed by Hasegawa would have been recognized in the pertinent art of Bendel.  It would have been .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami, cited above, in view of Utsugi (JP57065253), newly cited.
Ishigami failed whereas Utsugi disclosed wherein a filler 4 is filled between a stator holder 5 and a stator 3 in the radial direction.  Since Ishigami and Utsugi are both from the same field of endeavor, the purpose disclosed by Utsugi would have been recognized in the pertinent art of Ishigami.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to for Ishigami to employ Utsugi’s teaching for the purpose of adhering Ishigami’s stator core to the holder with a filler having high thermal conductivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837